Case 1:20-cv-00244-DDD-JPM Document 6 Filed 02/26/20 Page 1 of 3 PageID #: 61




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    ALEXANDRIA DIVISION

ABRAM CLAYTON AND                   *     CIVIL ACTION NO. 20-244
AMY CLAYTON                         *
                                    *
VERSUS                              *     JUDGE: DRELL
                                    *
STEEL WAREHOUSE OF TENNESSEE *
LLC, JOHN DOE AND ABC               *     MAG: PEREZ-MONTES
INSURANCE COMPANY                   *
******************************************************************************

                      NOTICE OF COMPLIANCE WITH REMOVAL ORDER

             Pursuant to 28 U.S.C. §1447(b), the following information is provided:

                    A.     A list of all attorneys involved in the case and the parties they represent:

                           1.      Plaintiffs, Abram Clayton and Amy Clayton
                                   Through Their Counsel of Record
                                   Jason M. Baer
                                   Casey C. Dereus
                                   Joshua A. Stein
                                   BAER LAW, LLC
                                   3000 Kingman Street, Suite 200
                                   Metairie, LA 70006
                                   jbaer@baerlawllc.com
                                   cdereus@panditlaw.com
                                   jstein@panditlaw.com

                           2.      Defendant, Advantage Resourcing America, Inc.
                                   Through Its Counsel of Record
                                   Roger A. Javier
                                   Thomas F. Dixon
                                   THE JAVIER LAW FIRM, LLC
                                   1340 Poydras Street, Suite 2100
                                   New Orleans, LA 70122
                                   rogerj@javierlawfirm.com

                           3.      Defendant, Steel Warehouse of Tennessee, LLC
                                   Through Its counsel of record,
                                   Joseph G. Glass #25397
                                   Laura L. Pousson #38871
                                   DUPLASS, ZWAIN, BOURGEOIS, PFISTER,




02007612-1
Case 1:20-cv-00244-DDD-JPM Document 6 Filed 02/26/20 Page 2 of 3 PageID #: 62




                         WEINSTOCK & BOGART
                         3838 N. Causeway Blvd., Suite 2900
                         Metairie, Louisiana 70002
                         Telephone:     (504) 832-3700
                         Facsimile:     (504) 324-0676
                         jglass@duplass.com
                         lpousson@duplass.com

             B.   Copies of all records and proceedings occurring in the State Court prior to

                  Removal, arranged by order of filing date are attached hereto, including

                  the Petition for Damages previously attached to the Notice of Removal on

                  the 24th day of February, 2020.

             C.   Certificate of Counsel:

                  The undersigned counsel hereby certifies that the above constitutes the

                  entire State Court Record as of the day of Removal, February 24, 2020.

             D.   No Motions or Exceptions were pending in State Court at the time of

                  Removal.

                                 Respectfully submitted,

                                 DUPLASS, ZWAIN, BOURGEOIS,
                                 PFISTER, WEINSTOCK & BOGART

                                 s/Joseph G. Glass
                                 ________________________________________
                                 JOSEPH G. GLASS #25397
                                 LAURA L. POUSSON (#38871)
                                 3838 N. Causeway Boulevard, Suite 2900
                                 Metairie, Louisiana 70002
                                 Telephone: (504) 832-3700
                                 Facsimile: (504) 324-0676
                                 jglass@duplass.com
                                 lpousson@duplass.com
                                 Counsel for Defendant, Steel Warehouse of Tennessee
                                 LLC




02007612-1
Case 1:20-cv-00244-DDD-JPM Document 6 Filed 02/26/20 Page 3 of 3 PageID #: 63




                                    CERTIFICATE OF SERVICE

             I hereby certify that on 26th day of February, 2020, a copy of the above and foregoing

pleading was filed electronically with the Clerk of Court using the CM/ECF system. Notice of

this filing will be sent to all counsel of record by operation of the court’s electronic filing system.

                                           s/Joseph G. Glass

                       ________________________________________________
                                      JOSEPH G. GLASS




02007612-1
